 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN (CABN 210020)                                   r; Lb
 3   Chief, Criminal Division
                                                               SUSAN Y. SOONG
                                                            CLERK. U.S. ClSThiCT COURT"
 4   BENJAMIN KINGSLEY (CABN 314192)                     NORTHERN CiSTRICT O'^ CALIFORNIA
     Assistant United States Attorney
 5                                                                              filed
               450 Golden Gate Avenue, Box 36055
 6             San Francisco, California 94102-3495
               Telephone: (415) 436-6937
                                                                                  HAR 26 2019
 7             FAX: (415)436-7234                                                SUSAN Y SOONG
               Benjamin.Kingsley@usdoj.gov                                     CLERK, U.S. DISTRICT COURT
                                                                            NORTHERN DISTRICT OF CALIFORNIA
 8
     Attorneys for the United States of America
 9

10                                     UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                            CASE NO: CR 17-592 WHA
14
               Plaintiff,                                 STIPULATION TO UNSEAL AND
15                                                        ORDER
          V.

16
     DONALD MACCORD,
17
               Defendant.
18

19             The United States, by its undersigned counsel, and defendant, by his undersigned counsel,

20   hereby stipulate and agree to the following:

21             Because defendant was cooperating, the plea agreement in this case was originally filed under

22   seal and sentencing was scheduled to be conducted under seal. Defendant's cooperation has completed

23   and the parties agree that further sealing is unnecessary. The parties thus jointly request that the plea

24   //

25   //

26   //

27   //

28   //



     STIPULATION TO UNSEAL AND [PROrOGCSj-ORDER
